Citation Nr: 0627043	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-00 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to separate 10 percent evaluations for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from October 1955 to 
February 1959.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied an increased rating for 
bilateral tinnitus and granted service connection for 
bilateral hearing loss, which was assigned a noncompensable 
rating, effective from July 2001, the date of receipt of the 
claim for benefits. The veteran appealed the denial of an 
increased rating for bilateral tinnitus and expressed his 
dissatisfaction with the noncompensable rating assigned his 
bilateral hearing loss.

On appeal, the veteran requested to testify at a personal 
hearing to be held at the RO before a Veterans Law Judge. He 
was notified of the scheduled Travel Board hearing by VA 
letter, dated in October 2002. However, he did not attend the 
scheduled hearing; he did not provide VA with an explanation 
for his nonattendance; and he did not request a postponement 
of the hearing. Hence, the case will be processed as though 
the request for a hearing had been withdrawn. See 38 C.F.R. § 
20.702(d) (2003).

This case was previously before the Board and, in August 
2004, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDINGS OF FACT

1.  The veteran has findings on VA audiological evaluations 
of Level I hearing, bilaterally.

2.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86 and Part 4, 
Diagnostic Code 6100 (2005).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002, 2005); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to the veteran's appeal as to the issue of an 
increased evaluation for his service-connected bilateral 
hearing loss.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  The veteran's claim for increased rating for his 
service-connected hearing loss was received in July 2001.  A 
notice letter dated in August 2004 complied with the specific 
requirements of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, No. 05-
7157, (Fed. Cir. April 5, 2006).  The Court has held that 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  (See Mayfield).  In this case, 
any notice received by the appellant after the initial rating 
action is harmless error.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the benefits sought on appeal.  Because of the Board's 
actions in this case, there is no prejudice to the veteran in 
rendering a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) 

The Board observes that VA has also satisfied its duty to 
assist the appellant.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his hearing loss claim, and to respond to VA notices.  
Specifically, VA has associated with the claims folder the 
veteran's service medical records, VA and private treatment 
records, as well as several VA examination reports.  The 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record and there are no 
additional records to obtain.  We acknowledge that the 
veteran's representative has argued in his July 2006 informal 
hearing presentation that the veteran was not provided an 
opportunity to identify medical care providers other than VA 
who have treated him for his hearing loss.  However in an 
authorization and consent to release information form, signed 
in September 2004, following the Board's remand in August 
2004 the veteran identified his VA treatment and furthermore 
stated that all care and treatment for his hearing loss is 
received through VA.  The veteran's representative has also 
argued that the veteran's VA audiological examiner in January 
2005, failed to state whether the veteran was tested without 
hearing aids during his audiology evaluation.  In August 
2006, the examining VA audiologist, contacted by the 
undersigned, confirmed that all audiology evaluations 
performed at the location where the veteran was tested are 
conducted without the use of hearing aids.   See Report of 
Contact, dated in August 2006.    

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).

Factual Background

On a VA ENT evaluation afforded to the veteran in September 
2001, the veteran reported impaired hearing acuity 
bilaterally since exposure to acoustic trauma in service and 
tinnitus, which he attributed to an injury to his head.  He 
further reported wearing bilateral hearing aids for about 20 
years.  On the audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
45
60
65
49
LEFT
25
45
60
65
49

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.  The 
diagnoses were bilateral sensorineural hearing loss and 
constant severe bilateral tinnitus.

On an authorized VA audiological evaluation in January 2005, 
pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
20
40
50
55
41
LEFT
15
45
50
60
43

Speech audiometry revealed speech recognition ability of 98 
percent, bilaterally.  Normal sloping to a moderately severe 
sensorineural hearing loss, bilaterally was the diagnosis

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where the question for consideration involves the propriety 
of the initial evaluations assigned, such as here, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required. See Fenderson v. West, 12 Vet. App. 119 (1999).

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.   However the 
schedular criteria for rating hearing loss (i.e. those that 
establish the 11 auditory acuity levels) have not changed, 
and are currently located at 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (1999).


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 
38 C.F.R. § 4.85 (2005)

Table VIA*
Numeric Designation Of Hearing Impairment Based Only On 
Puretone Threshold Average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 




Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
38 C.F.R. § 4.85 (2005)

The Court has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiological testing is completed. See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this regard, the rating schedule provides a table for 
rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by State-licensed audiologists including speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average, which is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz divided by 
4.  38 C.F.R. 4.85.  Table VI is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, the 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  Id.

The Board has considered the veteran's contention that his 
hearing loss is essentially more severe than currently 
evaluated.  However, the VA audiometric evaluations afforded 
the veteran in September 2001 and January 2005 have produced 
findings that are accurate assessments of the veteran's 
hearing acuity.  The data obtained as a result of testing, 
when applied to the Hearing Impairment Tables noted above, 
clearly show that at no time since 2001, has the hearing loss 
in either ear registered above Level I.  

The Board finds that Level I hearing in both ears warrants a 
noncompensable rating under Diagnostic Code 6100. See 38 
C.F.R. § 4.85, Table VII . To be assigned a compensable 
schedular rating the average puretone threshold and speech 
recognition scores would have to reflect significantly 
greater hearing loss than is evident in this case.  Here we 
note that more than the noncompensable rating is not 
warranted at any time during the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 1

Finally, pursuant to 38 C.F.R. § 3.321, extraschedular 
consideration may be in order when there exists such an 
exceptional or unusual disability picture as render 
impractical the application of the regular schedular 
standards.  Here the record does not reflect that the 
veteran's service-connected hearing impairment presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Here we observe that the veteran's VA audiology 
examinations demonstrate that the veteran's speech 
discrimination is excellent.  The record does not reflect 
evidence of marked interference with employment or any other 
factor attributable to the veteran's service-connected 
hearing loss, which warrants submission to VA's Compensation 
and Pension Service for consideration for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  
  
Because the preponderance of the evidence is against the 
claim for a compensable rating, the reasonable doubt doctrine 
does not apply. 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Tinnitus

With respect to the veteran's tinnitus claim, the facts are 
not in dispute.  The veteran has been in receipt of a 10 
percent rating for tinnitus since March 1959.  He alleges 
that a separate 10 percent rating should be assigned for each 
ear.  

Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance with respect to this issue are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

Turning to the question of separate compensable evaluations 
for the veteran's service-connected tinnitus, Tinnitus is 
evaluated under Diagnostic Code 6260, which was revised 
effective June 13, 2003, to clarify existing VA practice that 
only a single 10 percent evaluation is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An initial (compensable) evaluation for bilateral hearing 
loss is denied.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


